DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20130061767 to Casals et al. (hereinafter “Casals”).
With respect to claim 1, Casals discloses a method (FIG. 6), in a printing system comprising a carriage (FIG. 1 [0011] Claim 6) that includes a first print head for depositing a first print fluid on a substrate (4 FIG. 1) and a second print head for depositing a second print fluid on the substrate (5 FIG. 1), the method comprising: pre-treating the substrate to obstruct print fluid migration into a porous structure of the substrate by depositing a print-treatment fluid over at least a portion of the substrate using the second print head (5, 19 FIG. 3 [0013]); after the pre-treating, depositing the first print fluid over the post-print-treatment fluid on substrate with the first print head (4, 18 FIG. 3); and after depositing the first print fluid, depositing the print-treatment fluid over the first print fluid (treatment fluid application device 5, FIG.s 3 –FIG. 6 [0013]-[0014] Casals discloses the same device 5 applying the same treatment fluid pre and post treatment.).
However, Casals fails to specifically state:
post-print-treatment fluid (That the treatment fluid used for pre-treatment is the same fluid as the fluid used for post-treatment.).
Casals discloses:
post-print-treatment fluid (5 FIG. 3, [0014] Casals discloses that the treatment fluid includes post-treatment fluid. Furthermore, Casals discloses post-treatment fluid with the same functions as pre-treatment fluid.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the post-print-treatment fluid before printing as disclosed by Casals. The motivation for doing so would have been to affect the interaction between the colorant and the substrate.  ([0014] of Casals). Additionally, using the same fluid would also be more efficient and reduce cost.
With respect to claim 2, Casals discloses comprising: modifying a supply of the second print head to a source of the post-print- treatment fluid before the pre-treating (5 FIG. 1 FIG. 6 [0013]-[0014] [0033]).
With respect to claim 3, Casals discloses selecting a printing profile for the printing system to enable a modified print mode in which the second print head is used to deposit the post- print-treatment fluid (5 FIG. 1 FIG. 6 [0013]-[0014] [0033]).
With respect to claim 4, Casals discloses wherein selecting a printing profile includes selecting a media profile representing the substrate (5 FIG. 1 FIG. 6 [0013]-[0014] [0033]).
With respect to claim 5, Casals discloses selecting a print head position of the printing system for the second print head based on a type of substrate to be used (5 FIG. 1 FIG. 6 [0013]-[0014] [0033]).
With respect to claim 6, Casals discloses selecting a print head position of the printing system for the second print head based on a print fluid supplied for deposition by the printing system at respective ones of multiple print head positions of the printing system (5 FIG. 1 FIG. 6 [0013]-[0014] [0033]).
With respect to claim 7, Casals discloses wherein the first print fluid is an ink fluid comprising particles of at least one pigment and latex ([0017]).
With respect to claim 9, Casals discloses depositing 0.50 - 1.50 dots per pixel of the post-print-treatment fluid during the pre-treating ([0021]-[0024] FIG. 4).
With respect to claim 10, Casals discloses swapping an existing print head of the printing system with the second print head (5 FIG. 1).
With respect to claim 11, Casals discloses a printing system (FIG. 1) comprising: a carriage that includes a first print head for depositing a first print fluid on a substrate, a second print head for depositing a second print fluid on the substrate, and a third print head (4 and 5 FIG. 1 [0011] Claim 6), wherein the second print head is to deposit a print- treatment fluid prior to deposition of the first print fluid on the substrate to form a pre-treatment for the substrate to obstruct print fluid migration into a porous structure of the substrate (5, 19 FIG. 3 [0013]), and wherein the third print head is to deposit the post-print-treatment fluid onto the first print fluid to form an overcoat for the first print fluid  (Device 5 FIG.s 3 –FIG. 6 [0013]-[0014]).
However, Casals fails to specifically state:
post-print-treatment fluid (That the treatment fluid used for pre-treatment is the same fluid as the fluid used for post-treatment.).
Casals discloses:
post-print-treatment fluid (5 FIG. 3, [0014] Casals discloses that the treatment fluid includes post-treatment fluid. Furthermore, Casals discloses post-treatment fluid with the same functions as pre-treatment fluid.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the post-print-treatment fluid before printing as disclosed by Casals. The motivation for doing so would have been to affect the interaction between the colorant and the substrate.  ([0014] of Casals). Additionally, using the same fluid would also be more efficient and reduce cost.
With respect to claim 13, Casals discloses wherein the second print head is located in a print head pocket of the printing system that is not utilised for deposition of an ink fluid for the substrate (4, 5 FIG. 1).
With respect to claim 14, Casals discloses an ink jet printing (FIG. 1) apparatus comprising: a carriage system that includes print head pockets to receive a first print head for depositing a first print fluid on a substrate, a second print head for depositing a second print fluid on the substrate, and a third print head (4 and 5 FIG. 1 [0011] Claim 6), wherein the second print head is to deposit a print- treatment fluid prior to deposition of the first print fluid on the substrate to form a pre-treatment for the substrate to obstruct print fluid migration into a porous structure of the substrate (5, 19 FIG. 3 [0013]), and wherein the third print head is to deposit the post-print-treatment fluid onto the first print fluid to form an overcoat for the first print fluid. (Device 5, FIG.s 3 –FIG. 6 [0013]-[0014]).
However, Casals fails to specifically state:
post-print-treatment fluid (That the treatment fluid used for pre-treatment is the same fluid as the fluid used for post-treatment.).
Casals discloses:
post-print-treatment fluid (5 FIG. 3, [0014] Casals discloses that the treatment fluid includes post-treatment fluid. Furthermore, Casals discloses post-treatment fluid with the same functions as pre-treatment fluid.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the post-print-treatment fluid before printing as disclosed by Casals. The motivation for doing so would have been to affect the interaction between the colorant and the substrate.  ([0014] of Casals). Additionally, using the same fluid would also be more efficient and reduce cost.
With respect to claim 15, Casals discloses wherein the second print head is located in a print head pocket of the ink jet printing apparatus that is not utilised for deposition of an ink fluid for the substrate (4, 5 FIG. 1).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.

U.S. Patent Publication No. 20110157282 to Einat discloses depositing dots per pixel of fluid.
U.S. Patent Publication No. 20140232783 to Del Rio et al. discloses applying treatment fluids to different areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/BRADLEY W THIES/Primary Examiner, Art Unit 2853